 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 1 of 37 - Page ID # 5835



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 TROY M. HURD,                                   )              Case No. 4:16-cv-03029
                                                 )
                                Plaintiff,       )
                                                 )
                v.                               )     DEFENDANT CITY OF LINCOLN’S
                                                 )        BRIEF IN OPPOSITION TO
 THE CITY OF LINCOLN, a political                )       PLAINTIFF’S MOTION FOR
 subdivision,                                    )     ATTORNEY FEES AND EXPENSES
                                                 )
                                Defendant.       )

       Defendant City of Lincoln (“City”), pursuant to Fed. R. Civ. P. 54(d)(2) and NECivR

7.1(b), 54.3, and 54.4, offers this brief in opposition to Plaintiff’s Motion for Attorney Fees and

Expenses (Doc. #252) and Plaintiff’s First Supplemental Motion for Attorney Fees and Expenses

(Doc. #298) by Plaintiff Troy Hurd (“Plaintiff”).

I.     Standard for Attorney’s Fees.

       The Eighth Circuit case of El-Tabech v. Clarke, 616 F.3d 834, 843 (8th Cir. 2010) (internal

citations omitted) states that in “determining whether a fee award is reasonable and necessary, the

key component is the exclusion of hours that are excessive, redundant, or otherwise unnecessary.

The degree of plaintiff's success is ‘the most critical factor’ in selecting a reasonable fee award.”

“A request for attorney's fees should not result in a second major litigation.” Hensley, 461 U.S. at

437. The amount of an attorney’s fee is determined on the facts of each case, with the district court

having wide discretion in making its determination. Safelite Grp., Inc. v. Rothman, No. 17-2974,

2019 U.S. App. LEXIS 1531, at *5 (8th Cir. Jan. 17, 2019).

       NECivR 54.3(b) states that a “party applying for attorney’s fees and related nontaxable

expenses must support the application with appropriate and reliable evidence and authority,

including affidavits and any written argument.” The counsel making the application has the burden

to establish the factual and evidentiary basis to support the award of attorney’s fees and expenses.



                                                 1
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 2 of 37 - Page ID # 5836



Johnston v. Comerica Mortg. Corp., 83 F.3d 241, 246 (8th Cir. 1996). This Court’s local rule

NECivR 54.4(a)(1) requires attorneys seeking fees to “identify with particularity to work done”

and, if a paralegal or law student performed any services, the movant must “state the salary or

other wage rate at which the…law firm pays the paralegal or law student.” NECivR 54(a)(3).

II.       Degree of Success.

          Plaintiff’s Amended Complaint prays for attorneys’ fees for each of his five claims. (Doc.

#18). Only two of the five claims proceeded to jury trial; the other three claims for retaliation and

conspiracy under 42 U.S.C. § 1983 and an equal protection violation alleged in Plaintiff’s

Amended Complaint (Doc. #18, at CM/ECF p. 12-15) (Counts I-III) were dismissed with prejudice

when Defendants’ Motion for Summary Judgment was partially granted on July 23, 2018 (Doc.

#136, at CM/ECF p. 53). Further, all of the individual defendants were dismissed from the lawsuit

and were entitled to qualified immunity under Counts II and III. (Doc. #136, at CM/ECF p. 42,

45). Trial was held on the two remaining claims on February 5-15, 2019, and the jury entered its

verdict in favor of Plaintiff on February 19, 2019 (Doc. #246). City does not deny Plaintiff was

the prevailing party at trial; however, several of the fees requested by Plaintiff are duplicative,

excessive, or not merited.

          In the 2019 case of Safelite, 2019 U.S. App. LEXIS 1531, at *5, the district court stated

that “[r]ather than identify and then eliminate the hours spent on non-compensable claims, the

court simply reduce[d] the award to account for the plaintiff's limited success.” (quotation

removed) (citing H.J. Inc. v. Flygt Corp., 925 F.2d 257, 260 (8th Cir. 1991)). “When a plaintiff

obtains overall, but not complete, relief, ‘[t]here is no precise rule or formula’ for an appropriate

award.” Id., quoting Hensley v. Eckerhart, 461 U.S. 424, 434-36, 103 S. Ct. 1933, 76 L. Ed. 2d 40

(1983).




                                                  2
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 3 of 37 - Page ID # 5837



          “[T]he lodestar must be reduced if success is partial. Partial success refers to the failure to

win on all claims when the claims and relief are separate. In such a case, a fee is not awarded for

work on the unsuccessful claims; that is, all hours attributed to the discrete claim are disregarded.”

ACLU Neb. Found. v. City of Plattsmouth, 199 F. Supp. 2d 964, 967 (D. Neb. 2002) (quotation

and citation omitted).

       A. Fees for post-verdict work should be reduced or denied entirely.

          Plaintiff is not entitled to attorney fees generated responding to City’s post-verdict motion

for Judgment as a Matter of Law/Motion for a New Trail (Doc. #255) (and associated motions at

Doc. #279, 284, 286, 296), because Plaintiff was not the prevailing party as the Court ruled in

favor of the City on that motion (Doc. #294). Plaintiff likewise should not be awarded attorney’s

fees for work performed on Plaintiff’s motion for equitable relief (Doc. #268) as the Court largely

denied that motion (Doc. #294). A summary of Plaintiff’s post-verdict billing on issues where

Plaintiff was not the prevailing party is attached as Exhibit No. 7 to the Index of Evidence in

support of this brief. (Doc. #301-7). The total $38,813.50 requested by Plaintiff for that activity

should be denied entirely.

       B. Work related to Plaintiff’s claims for Equal Protection and § 1983 should be denied.

          Plaintiff’s claims under 42 U.S.C. § 1983 and for an equal protection violation were

dismissed with prejudice when Defendants’ Motion for Summary Judgment was partially granted

on July 23, 2018 (Doc. #136, at CM/ECF p. 53). Any attorney’s fees related to those unsuccessful

claims, in the total amount of $10,960.00 should be disallowed. (Doc. #301-8).

III.      Fiedler’s excessive hourly rate should be reduced.

          City also objects to the billable rate of $475 requested by Plaintiff for Paige Fielder. Fiedler

is an Iowa attorney, who was admitted to practice pro hac vice in this Nebraska case, although this

did not occur until October 5, 2017, right before depositions were scheduled and more than 18



                                                     3
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 4 of 37 - Page ID # 5838



months after the case was filed. (Doc. #1); (Doc. #56). Fielder’s rate of $475 is excessive to local

market rates charged by Nebraska attorneys for standard employment law cases of this nature.

(Doc. #254-1, at CM/ECF p. 5, ¶ 21). Fiedler has only been awarded an hourly fee in excess of

$400.00 in Iowa state court cases. (Doc. #254-1, at CM/ECF p. 3). “Reimbursement for work

performed by out-of-town lawyers charging out-of-town rates is generally permitted only when

in-town counsel with expertise in a particular area cannot be located.” Petrone v. Werner Enters.,

No. 8:11CV401, 2018 U.S. Dist. LEXIS 21606, at *18 (D. Neb. Feb. 9, 2018). In the complex

class action case of Petrone involving FLSA claims, market rates of $300-425 an hour for out-of-

town Philadelphia attorneys in class action lawsuit were reduced to rates ranging from $200-$325.

In this case, local counsel Kelly Brandon also represented Plaintiff and charged the reasonable

market rate of $300.

       “In determining how other elements of the attorney's fee are to be calculated, we have

consistently looked to the marketplace as our guide to what is ‘reasonable.’” Missouri v. Jenkins,

491 U.S. 274, 285, 109 S. Ct. 2463, 2470 (1989). The Court must look to the “rates and practices

prevailing in the relevant market.” Id. at 286. See Safelite Grp., Inc. v. Rothman, No. 17-2974,

2019 U.S. App. LEXIS 1531, at *5 (8th Cir. Jan. 17, 2019) (attorney’s fee award of less than 50%

of requested amount due to application of local rates to out-of-state counsel was affirmed).

       In the decision on attorney’s fees requested in the case of Sampson v. Lambert, 8:07CV155,

2014 WL 1309556, *4-5 (D.Neb. March 31, 2014) (emphasis added), Maren Chaloupka billed at

a rate of $125-$195, with 20 years of experience and over 68 civil and criminal appeals in the state

and federal courts. The Sampson case was an “immensely complex case that spanned over 6 years

and included extensive motion practice” and expert discovery that settled just prior to trial, and the

attorney’s fees in the amount of $199,675 were determined by the court to be more than fair and

reasonable. 2014 WL 1309556, *17-18. For Plaintiff’s case, spanning a little less than 3 years from



                                                  4
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 5 of 37 - Page ID # 5839



the filing of the lawsuit to trial, Plaintiff requests a total of $653,034 in attorney’s fees, more than

three times the amount than was awarded in Sampson. The rate of $475 is more than double than

the rate requested and awarded in Sampson, and Fielder has tried approximately the same number

of cases (Doc. #254-1, at CM/ECF p. 2, ¶¶ 11-12) as Chaloupka as of the date of the Sampson

award. See also Dean v. Cty. of Gage, No. 4:09CV3144, 2016 U.S. Dist. LEXIS 123191, at *8,

25-26 (D. Neb. Sep. 6, 2016) (Beatrice 6 case involving § 1983 claims against Gage County

including a trial and multiple appeals, Chaloupka’s attorney fee rate increased to $250 an hour,

and she was awarded just over $300,000). Plain comparison of the numbers shows Plaintiff’s fees

are unreasonable and excessive.

       No Nebraska attorneys providing affidavits used in support of the fee application expressed

an opinion that a rate of $475 charged by Fiedler was fair and reasonable. Further, Maren

Chaloupka, the plaintiff’s counsel in the Sampson case, supra, submitted an affidavit stating that

“[b]ased upon my knowledge of rates charged by other attorneys in this geographic area with

similar practices and experience, I believe that a rate of $300/hour is reasonable, fair and customary

for the type of complex litigation that was presented by this case.” (Doc. #254-7, at CM/ECF p. 3,

¶ 7). In comparison, the $475 rate requested by Fiedler would be in excess of the attested

reasonable rate by more than $175. If Fiedler’s billable hours of 533.50 in the first application

(Doc. #252, at CM/ECF p. 3); (Doc. #254-2, at CM/ECF p. 51-68) and 41.90 hours in the

supplemental application (Doc. #298, at CM/ECF p. 1); (Doc. #299-8, at CM/ECF p. 4-6), for a

total of 575.4 hours, were multiplied by the more reasonable rate of $300, her total attorney’s fees

would be reduced more than $100,000 from $273,727.50 to $172,620.00, which is still an

exorbitant amount of attorney’s fees for just one of 10 attorneys who billed hours on this case.

(Doc. #298, at CM/ECF p. 1-2).




                                                   5
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 6 of 37 - Page ID # 5840



        In the case of Tramp v. Associated Underwriters, Inc., No. 8:11CV371, 2015 U.S. Dist.

LEXIS 141086, at *10 (D. Neb. Oct. 16, 2015), another Nebraska employment law case before

the Honorable Judge Smith Camp that resulted in a jury trial in 2015 and a successful plaintiff’s

verdict, the total amount of attorney’s fees of $132,198.80 was awarded at an hourly billable rate

of $300. As recently as 2011, Fielder was awarded an hourly rate of $300. (Doc. #254-1, at

CM/ECF p. 4). Based on the standard rate in the District of Nebraska, City would request that

Fiedler’s rate be reduced from $475 to $300, which would reduce the attorney’s fees billed by that

single attorney from $273,727.50 to $172,620.00, to the extent the Court does not consider further

reduction of her fees for block billing or due to the unreasonable amount of hours as raised in other

sections of this brief.

IV.     Block Billing.

        Reductions of attorney’s fees may be made for “block billing” or poor record-keeping.

Ryan Data Exch., Ltd. v. Graco, Inc., 913 F.3d 726, 736 (8th Cir. January 10, 2019). In the Eighth

Circuit case Miller v. Dugan, 764 F.3d 826, 832 (8th Cir. 2014), the court affirmed district court’s

decision not to award attorney’s fees for block billing. In the case of Bowen v. Allied Prop. & Cas.

Ins. Co., No. 4:11CV3163, 2013 U.S. Dist. LEXIS 33174, at *22 (D. Neb. Mar. 11, 2013), block

billing resulted in 15% reduction in hours for duplication of effort and deduction of entire days of

billing time with no delineation to determine improper billing. In the case of Gilster v. Primebank,

884 F. Supp. 2d 811, 873-74 (N.D. Iowa 2012), involving an application for attorney’s fees by

Plaintiff’s counsel Paige Fiedler in federal court in Iowa, the judge stated that “block-billing is

anathema,” then chided the attorneys for failing to follow the local rule expressly requiring

itemization, and ultimately reduced the fees by a percentage amount across the board.

        A large number of the entries on Plaintiff’s attorney’s fees statements consist of “block billings”

of more than an hour that describe several different matters for which Plaintiff is seeking



                                                    6
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 7 of 37 - Page ID # 5841



compensation. Each attorney or biller generally only has one entry per day, describing all of the

sundry activities that person worked on during the day, but not revealing the amount of time spent

on each of those activities. For example, on January 22, 2019, attorney Kelly Brandon billed 8.2

hours for “TRIALPREP” for the following block activities:

       Reviewed Defendant's exhibits; email with Ms. Burt re: deposition summaries;
       reviewed revised PTC Order from Judge Zwart; emails with Ms. Elliott
       regarding trial scheduling; emails with Dr. Bonta re: potential report/testimony;
       emails with Tracy re: exhibits; emails with Donna re: exhibits; formulated argument
       for RSI issue Motion in Limine; worked on Hurd trial outline; emails with client;
       reviewed Order rescheduling pretrial conference; prepared for Pretrial Conferece
       [sic]; worked on 1Oth Supplemental Response to Request for Production of
       Documents.

(Doc. #254-2, at CM/ECF p. 45). The description of this work consists several different categories

of work, such as emails, preparing a trial outline, reviewing exhibits, and drafting supplemental

discovery responses. Therefore, Plaintiff seeks fees for the billing 8.2 hours in one day for a total

of $2,460.00, but it is impossible for City or the Court to know whether the amount of time spent

on any of these items was reasonable.

       Additional examples of block billing occurs during the depositions in October 2017. On

October 17, 2017 the 8.90 hours billed by Paige Fiedler for a total amount of $4,227.50 for

“DISCOVERY” that included “Reviewed documents; prepared for depositions; emails to and from

Kelly re: promotional lists.” There is no way to know the number of hours spent on each task, the

description “[r]eviewed documents” is sufficiently vague. In fact, the deposition of Kimberly

Taylor-Riley occurred on this date for a little over 6 hours and was conducted by Kelly Brandon,

not Fiedler. (Doc. #301-3, at CM/ECF p. 1) On the very next day, October 18, 2017, Fiedler bills

15.70 hours for a total amount of $7,457.50 for the following: “Prepared for depositions; took

depo of Huff & McDaniel; discussions with Troy & Kelly; reviewed documents; emails with

Kelly; emails with Nate re: document download.” (Doc. #254-2, at CM/ECF p. 52), meaning only

8.3 hours of that day were not spent working, and presumably Fiedler found time to sleep and eat.

                                                 7
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 8 of 37 - Page ID # 5842



The next day, on October 19, 2017, Fiedler billed 14.50 hours for a total amount $6,887.50 as she

“[p]repared for depos; email with Kelly re: Jamie Pospisil; emails with Kelly & Stephanie re:

Casady documents; took depos of Bonin & Casady; meeting with Troy.” (Id.) In total, the

depositions on October 19, 2017 took less than 6 hours. (Doc. #301-3, at CM/ECF p. 1). Nearly

all of Fiedler’s billing entries are block billings by date (Doc. #254-2, at CM/ECF p. 51-68), and

her attorney’s fees of $273,200.00 represent nearly one-half of the total attorney’s fees of

$653,034.40 requested. (Doc. #298, at CM/ECF p. 1-2).

       It is impossible to calculate with any certainty how many hours any of the attorneys spent,

because dozens of other matters are intermixed in the daily entries for each attorney. It may have

taken 0.1 hours, or it may have taken 2 hours. City and the Court are therefore deprived of any

reasonable opportunity for determining whether the time Plaintiff’s attorneys spent on these tasks

were reasonable or excessive. Plaintiff is therefore unable to establish whether the time spent on

any particular item was reasonable. And because there is no showing for discrete items, it follows

that Plaintiff cannot establish the reasonableness of the requested fees in total.

       Plaintiff’s counsel has the ability to code and separate tasks individually, as billing software

allows many attorneys to do (Doc. #301-1, at CM/ECF p. 1-2, ¶¶ 3-5) and which Kelly Brandon

did on a variety of dates. Nevertheless, counsel has chosen not to supply the Court or City with

detailed information that would permit any detailed analysis of the time it spent on the tasks on

certain days for which it seeks an award of attorneys’ fees. Therefore, City would request a

percentage reduction of the total attorney’s fees billed in a percentage of at least 20%.

V.     Irrelevant Activity, Egregious/Erroneous Billing, Over-Lawyering and Vague

       Descriptions.

       A court is charged with excluding hours not reasonably expended because “[c]ases may be

overstaffed, and the skill and experience of lawyers vary widely. Counsel for the prevailing party



                                                  8
 4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 9 of 37 - Page ID # 5843



should make a good-faith effort to exclude from a fee request hours that are excessive, redundant,

or otherwise unnecessary, just as a lawyer in private practice ethically is obligated to exclude such

hours from his fee submission.” Quigley v. Winter, 598 F.3d 938, 956-57 (8th Cir. 2010), citing

Hensley v. Eckerhart, 461 U.S. 424, 433–34, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983) (internal

citations omitted). “A court may reduce attorney hours, and consequently fees, for inefficiency or

duplication of services in cases where more than one attorney is used.” Murray v. Collections

Acquisitions, LLC, No. 8:11CV301, 2012 U.S. Dist. LEXIS 92044, at *7 (D. Neb. July 3, 2012),

quoting A.J. v. Kierst, 56 F.3d 849, 864 (8th Cir. 1995). The Eighth Circuit has stated “the

complexity of the issues in this case simply did not warrant the requested amount of ‘lawyering’”

and that there was a “significant amount of duplicative work,” reducing by one-third (1/3) the

hours billed. Quigley v. Winter, 598 F.3d 938, 958 (8th Cir. 2010).

       Clearly there was duplication of effort among these attorneys, including more than one

attorney for Plaintiff at most depositions (Doc. #301-3, at CM/ECF p. 1). While some duplication

here and there is to be expected, the billing statements do not permit any critical examination of

the extent of duplication, whether it was necessary, or whether there was padding. Plaintiff also

billed for some activities that were irrelevant, egregious, erroneous, or vague, or just plainly

involved over-lawyering. The following fees in the amount of $21,191.00 should be disallowed.

 Staff and     Description             Rate/             Amount      Citation          Objection
 Date                                  Hours
 Brandon -     Emails to and from      $275.00/          $    55.00 (Doc. #254-2, at   Dr. Greiner was not
 07/14/2015    Dr. Greiner regarding   0.2                          CM/ECF p. 17)      named as a witness
               potential consult                                                       or play any role in
                                                                                       the litigation.
 Brandon -     Met with witness        275.00/ 0.9       $ 247.50 (Doc. #254-2, at     Vague - witness not
 04/18/2016                                                       CM/ECF p. 20)        identified
 Brandon -     Several entries         $275.00/53        $14,575.00 (Doc. #254-2, at   Plaintiff bills for 53
 10/11/2017-   detailing review of                                  CM/ECF p. 28-      hours preparing for
 10/17/2017    Taylor-Riley file and                                29)                a deposition lasting
               preparing for                                                           only 7.4 hours.
               deposition.                                                             This is excessive
                                                                                       for the task. (Doc.


                                                     9
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 10 of 37 - Page ID # 5844



                                                                                      #114-1 at CM/ECF
                                                                                      p. 1); (Doc. #301-3,
                                                                                      at CM/ECF p. 1).
Brandon -    Drafted memo for        $300.00/0.5       $ 150.00 (Doc. #254-2, at      Vague - witness not
01/09/2018   interview of witness                               CM/ECF p. 34)         identified
Brandon -    Telephone               $300.00/0.5 $ 150.00          (Doc. #254-2, at   Vague - witness not
09/11/2018   conference with                                       CM/ECF p. 40)      identified
             witness; researched
             travel rules for
             witness

Brandon -    Appear for              $300.00/4.4 $1,320.00         (Doc. #254-2, at   Excessive billing.
12/04/2018   videotaped                                            CM/ECF p. 43)      Mayor Beutler's
             deposition of mayor                                                      deposition lasted 1
             Beutler emails with                                                      hour 54 minutes.
             Paige re: same                                                           (Doc. 214-1 at
                                                                                      CM/ECF p. 1).
                                                                                      Brandon billed for
                                                                                      her travel time in a
                                                                                      separate entry.
                                                                                      (Doc. #254-2, at
                                                                                      CM/ECF p. 43)
Brandon -    Communicated with       $300.00/0.4 $         120.00 (Doc. #254-2, at    Vague - witness not
01/08/2019   various witnesses re:                                CM/ECF p. 43)       identified
             trial testimony/prep
Fiedler -    Email from            $475.00/0.3         $ 142.50 (Doc. #254-2, at      Vague - witness not
10/29/2017   investigator;                                      CM/ECF p. 53)         identified,
             reviewed witness                                                         investigator and
             interview; email from                                                    topic of
             Kelly re: Same                                                           investigation not
                                                                                      identified
Fiedler -    Email from              $475.00/0.4       $ 190.00 (Doc. #254-2, at      Vague -
11/08/2017   investigator;                                      CM/ECF p. 53)         investigator not
             reviewed witness                                                         identified, witness
             interviews                                                               not identified

Costello -   Traveled to             $135.00/0.6       $    81.00 (Doc. #254-2, at    Verdict was entered
02/19/2015   courthouse to receive                                CM/ECF p. 69)       in 2019 not 2015;
             verdict                                                                  Costello was not
                                                                                      present when the
                                                                                      verdict was read.
Costello -   Drafted witness         $90.00/0.5        $   45.00   (Doc. #254-2, at   Vague - witness not
02/04/2016   interview memo                                        CM/ECF p. 70)      identified; nature of
                                                                                      interview or reason
                                                                                      for memo not
                                                                                      described.




                                                  10
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 11 of 37 - Page ID # 5845



Costello -   Drafted memo re:        $90.00/1.25 $         112.50 (Doc. #254-2, at   Vague - witness not
02/12/2016   witness interview                                    CM/ECF p. 70)      identified; nature of
                                                                                     interview or reason
                                                                                     for memo not
                                                                                     described. Vague -
                                                                                     witness not
                                                                                     identified; nature of
                                                                                     interview or reason
                                                                                     for memo not
                                                                                     described.
Costello -   Drafted witness         $90.00/0.3        $    27.00 (Doc. #254-2, at   Vague - witness not
03/08/2016   memo for witness                                     CM/ECF p. 70)      identified; nature of
             interview                                                               interview or reason
                                                                                     for memo not
                                                                                     described.
Costello -   Call to witness for     $90.00/ 0.2       $    18.00 (Doc. #254-2, at   Vague - witness not
05/23/2016   interview; drafted                                   CM/ECF p. 70)      identified; nature of
             witness memo                                                            interview or reason
                                                                                     for memo.
Costello -   In Trial                $135.00/0.4       $    54.00 (Doc. #254-2, at   Costello was not
02/07/2019                                                        CM/ECF p. 80)      seated at counsel
                                                                                     table or
                                                                                     participating in the
                                                                                     trial.
                                                                                     (Doc. #301-1, at
                                                                                     CM/ECF p. 3, ¶ 9)
Costello -   In Trial                $135.00/3.3       $ 445.50 (Doc. #254-2, at     Costello was not
02/15/2019                                                      CM/ECF p. 80)        seated at counsel
                                                                                     table or
                                                                                     participating in the
                                                                                     trial.
                                                                                     Doc. #301-1, at
                                                                                     CM/ECF p. 3, ¶ 9)
Costello -   Reviewed Jury           $135.00/1.3 $         175.50 (Doc. #254-2, at   Costello was not
02/19/2019   Verdict; appeared at                                 CM/ECF p. 80)      seated at counsel
             courthouse for open                                                     table or
             verdict/in-chambers                                                     participating in the
             conference to receive                                                   trial. It was not
             verdict form.                                                           necessary for
                                                                                     Costello to appear
                                                                                     for receipt of
                                                                                     verdict.
                                                                                     (Doc. #301-1, at
                                                                                     CM/ECF p. 3, ¶ 9)
Robb -       Drafted affidavit re:   $70.00/3.4        $   238.00 (Doc. #299-8, at   This affidavit is
03/29/2019   juror interviews                                     CM/ECF p. 7)       one page long.
                                                                                     (Doc. #278.7).
                                                                                     Charges for over
                                                                                     three hours of work
                                                                                     is excessive.
                                                                                     Further, Samantha
                                                                                     Robb as not


                                                  11
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 12 of 37 - Page ID # 5846



                                                                                    identified at all in
                                                                                    Plaintiff’s motion
                                                                                    for fees. (Doc.
                                                                                    #298)
Fiedler-     Researched adverse       $150.00/0.4 $    60.00     (Doc. #254-2, at   No argument in this
Carson -     employment actions                                  CM/ECF p. 49)      case about
01/28/2019   and whether a                                                          rescinded adverse
             rescinded action is                                                    employment
             still adverse, emailed                                                 actions.
             cases to Paige
Fiedler-     Researched ADEA,         $150.00/0.2 $    30.00     (Doc. #254-2, at   This case did not
Carson -     NFEPA                                               CM/ECF p. 50)      involve claims
02/01/2019   discrimination cases                                                   under ADEA.
             for Paige,
             downloaded, emailed
             cases to Paige
Borland -    Emails with Kelly re:    $175.00/0.1 $    17.50     (Doc. #254-2, at   City never received
09/21/2015   FIOA request                                        CM/ECF p. 50)      FOIA request in
                                                                                    case.
Borland -    Reviewed              $175.00/2.5 $       437.50    (Doc. #254-2, at   No discovery was
10/11/2016   depositions/discovery                               CM/ECF p. 50)      served until
                                                                                    November 2016
                                                                                    and no depositions
                                                                                    were taken until
                                                                                    October 2017.
                                                                                    (Doc. #301-1, at
                                                                                    CM/ECF p. 2, ¶ 8)
Leahy -      File review; review      $275.00/3.0 $ 825.00       (Doc. #254-2, at   Vague - Amended
08/31/2016   of pleadings to                                     CM/ECF p. 50)      Complaint was
             formulate                                                              filed on June 30,
             witnesses for                                                          2016 (Doc. #18),
             investigation/case                                                     Discovery did not
             overview memo for                                                      begin in earnest
             Kelly                                                                  until 2017. Mr.
                                                                                    Leahy did not
                                                                                    submit an affidavit
                                                                                    in support of his
                                                                                    fees as required by
                                                                                    NECivR 54.4(c).
Leahy -      Reviewed files and       $275.00/2.5 $    687.50    (Doc. #254-2, at   See above.
09/01/2016   pleadings for                                       CM/ECF p. 50)
             overview memo
Leahy -      Reviewed files and       $275.00/1.5 $ 412.50       (Doc. #254-2, at   See above.
09/16/2016   pleadings                                           CM/ECF p. 50)

Leahy -      Reviewed file            $230.00/2.5 $ 575.00       (Doc. #254-2, at   Vague - See above.
12/01/2016   documents;                                          CM/ECF p. 50)      Inexplicably his
             telephone call with                                                    rate goes down.
             witness
                                      TOTAL         $21,191.00


                                               12
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 13 of 37 - Page ID # 5847




VI.    Briefing was unnecessarily lengthy and disproportionate to case.

       The case of El-Tabech v. Clarke, 616 F.3d 834, 843 (8th Cir. 2010) states that in

“determining whether a fee award is reasonable and necessary, the key component is the exclusion

of hours that are excessive, redundant, or otherwise unnecessary.” In El-Tabech, the court

remanded a case for reconsideration of attorney fees when the attorneys spent “141 hours drafting

the brief in support of this motion, 67.7 hours drafting the reply brief, and 23.8 hours preparing for

and attending the motion hearing” as an “unreasonable and unnecessary amount of time to spend

on the successful portion of the motion.” 616 F.3d at 843.

       Plaintiff’s excessive billing is most apparent in its request for attorney’s fees and submitted

material on summary judgment. City’s total briefing on its motion for summary judgment totaled

124 pages. (Doc. #108); (Doc. #128). Plaintiff’s briefing reached a disproportionate 221 pages, in

one brief. (Doc. #128). The Court’s order on summary judgment expresses some consternation

over the number of pages submitted for briefing and evidence on summary judgment. (Doc. #136,

at CM/ECF p. 2, fn 3, “345 pages of briefing”); (Doc. #136, at CM/ECF p. 12, fn 9-10 “lengthy,

single-spaced, and citation-filled responses); (Doc. #136, at CM/ECF p. 37, fn 20, “2,000 pages of

exhibits”); (Doc. #136, at CM/ECF p. 46, “massive evidentiary submissions and overly lengthy

briefs”). Plaintiff’s fee report contains the following record of attorney time and associated costs

of the unnecessarily lengthy briefing on the summary judgment motion in the total amount of

$42,313 in attorney’s fees:

              Attorney        Hours   Fee              Citation
              Kresha          1.1     $99.00           (Doc. #254-2, at CM/ECF p. 17)
              Kresha          0.5     $45.00           (Doc. #254-2, at CM/ECF p. 17)
              Carlson         0.3     $90.00           (Doc. #254-2, at CM/ECF p. 17)
              Brandon         3.2     $880.00          (Doc. #254-2, at CM/ECF p. 19)
              Brandon         4.3     $1,290.00        (Doc. #254-2, at CM/ECF p. 36)
              Brandon         2.2     $660.00          (Doc. #254-2, at CM/ECF p. 36)
              Brandon         0.8     $240.00          (Doc. #254-2, at CM/ECF p. 36)


                                                  13
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 14 of 37 - Page ID # 5848



             Brandon       2.2      $660.00        (Doc. #254-2, at CM/ECF p. 36)
             Brandon       5.5      $1,650.00      (Doc. #254-2, at CM/ECF p. 36)
             Brandon       0.8      $240.00        (Doc. #254-2, at CM/ECF p. 37)
             Brandon       7.2      $2,160.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       1.9      $570.00        (Doc. #254-2, at CM/ECF p. 37)
             Brandon       9.6      $2,880.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       12.6     $3,780.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       5.4      $1,620.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       4.9      $1,470.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       8.2      $2,460.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       7.2      $2,160.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       7.3      $2,190.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       11.2     $3,360.00      (Doc. #254-2, at CM/ECF p. 37)
             Brandon       10.2     $3,060.00      (Doc. #254-2, at CM/ECF p. 38)
             Brandon       8.2      $2,460.00      (Doc. #254-2, at CM/ECF p. 38)
             Costello      0.4      $54.00         (Doc. #254-2, at CM/ECF p. 73)
             Costello      1        $135.00        (Doc. #254-2, at CM/ECF p. 74)
             Costello      0.4      $54.00         (Doc. #254-2, at CM/ECF p. 76)
             Costello      3.2      $432.00        (Doc. #254-2, at CM/ECF p. 77)
             Costello      0.6      $81.00         (Doc. #254-2, at CM/ECF p. 77)
             Costello      2.4      $324.00        (Doc. #254-2, at CM/ECF p. 77)
             Costello      6.3      $850.50        (Doc. #254-2, at CM/ECF p. 77)
             Costello      4.3      $580.50        (Doc. #254-2, at CM/ECF p. 77)
             Costello      5.5      $742.50        (Doc. #254-2, at CM/ECF p. 77)
             Costello      3.8      $513.00        (Doc. #254-2, at CM/ECF p. 78)
             Costello      2.4      $324.00        (Doc. #254-2, at CM/ECF p. 78)
             Costello      1.2      $162.00        (Doc. #254-2, at CM/ECF p. 78)
             Costello      5.6      $756.00        (Doc. #254-2, at CM/ECF p. 78)
             Costello      2.1      $283.50        (Doc. #254-2, at CM/ECF p. 78)
             Costello      6.1      $823.50        (Doc. #254-2, at CM/ECF p. 78)
             Costello      12.6     $1,701.00      (Doc. #254-2, at CM/ECF p. 78)
             Costello      3.5      $472.50        (Doc. #254-2, at CM/ECF p. 78)
             TOTAL         175.9    $42,313.00

       Plaintiff’s reimbursement request for work related to summary judgment briefing is

equivalent to more than twenty, 8-hour working days, or an entire working month. This is clearly

exorbitant and unnecessary. Defendants’ briefing amounted to 56% of Plaintiff’s briefing on the

summary judgment motion. City therefore respectfully requests that Plaintiff’s reimbursement for

attorney fees related to summary judgment be reduced by 44% to a more proportional and

reasonable sum of $23,695.28.



                                              14
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 15 of 37 - Page ID # 5849



VII.   Expert witness fees and attorney’s fees for witnesses not called should not be

       permitted.

       Plaintiff listed Amy Oppenheimer, J.D.; John Bonta, M.D.; Rick McNeese, Ph.D.; and

Matthew Glenn, M.D. as expert witnesses for trial on the pretrial order (Doc. #195, at CM/ECF p.

6-7); (Doc. #254-2, at CM/ECF p. 4, ¶¶ 13-14); (Doc. #254-2, at CM/ECF p. 7-8, ¶ 29), but did

not call any of them to testify (Doc. #260). John Bonta was not disclosed as an expert witness until

January 29, 2019 (Doc. #213-4), exactly one week before trial began. Defendants chose not depose

any of Plaintiff’s expert witnesses, and Plaintiff also did not depose City’s expert witnesses Terry

Davis, M.D., J.D. or Rosanna M. Jones-Thurman, Ph.D. (Doc. #301-1, at CM/ECF p. 3, ¶ 11). The

only expert witness called by Plaintiff to testify at trial was Christiane Tellefsen. (Doc. #260, at

CM/ECF p. 2). City addresses below that expert witness fees and expenses in the amount of

$17,041.65 for those expert witnesses not called at trail should not be allowed.

       Oppenheimer was ultimately not called to testify at trial based on Plaintiff’s own decision.

Attorney’s fees related to Oppenheimer should not be awarded, because Plaintiff voluntarily chose

not to call Oppenheimer to testify on human resources investigations and procedures, despite the

Court’s Order permitting her testimony subject to a limiting jury instruction. (Doc. #157).

       The case of Argenyi v. Creighton Univ., No. 8:09CV341, 2014 U.S. Dist. LEXIS 63726,

at *20 (D. Neb. May 8, 2014) is distinguishable, because the non-prevailing party withdrew its

defense two weeks after the expert report was submitted and only then was the motion to strike

the expert designation granted. In this case, the Court had not entered any formal orders striking

the expert designations of Oppenheimer and would have allowed her testimony subject to the jury

instruction. The attorney’s fees related to Amy Oppenheimer, Ph.D. in the amount of $37,990.65,

including the fees expended on the Daubert motion in the amount of $7,328.50, should therefore

be excluded. (Doc. #301-9). Likewise, the attorney’s fees and expenses related to Rick McNeese,



                                                15
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 16 of 37 - Page ID # 5850



M.D., who was also not called, should also be excluded in the amount of $16,019.50. (Doc. #301-

10).

       With regard to Bonta, his designation as an expert witness was out of time; therefore, his

fee and any related attorney’s fees or expenses associated with his testimony should be disallowed.

See also Miller v. Dugan, 764 F.3d 826, 832 (8th Cir. 2014) (attorney’s fees for unsuccessful

motion may be denied due to requirement that redundant or unnecessary time be excluded from an

award under Hensley); Schreiber v. Nebraska, No. 8:05CV537, 2007 U.S. Dist. LEXIS 49570, at

*6-7 (D. Neb. July 10, 2007) (attorney’s fees working with proposed expert witnesses were

excluded when one witness was excluded from testifying at trial due to a motion in limine and the

second witness not being called during trial). The attorney’s fees and expenses of John Bonta,

M.D. of $16,894.00 should therefore be excluded. (Doc. #301-9).

VIII. Clerical or secretarial tasks should not be billed at a paralegal rate.

       “Plaintiffs are not entitled to reimbursement for expenses that are part of normal office

overhead in the community.” Emery v. Hunt, 272 F.3d 1042, 1048 (8th Cir. 2001) “In calculating

attorneys’ fees, ‘purely clerical or secretarial tasks should not be billed at a paralegal rate,

regardless of who performs them.’” Murray v. Collections Acquisitions, LLC, No. 8:11CV301,

2012 U.S. Dist. LEXIS 92044, 2012 WL 2577211, at *2 (D. Neb. July 3, 2012) (quoting Missouri

v. Jenkins by Agyei, 491 U.S. 274, 288, 109 S. Ct. 2463 (1989)). See also Bowen v. Allied Prop. &

Cas. Ins. Co., No. 4:11CV3163, 2013 U.S. Dist. LEXIS 33174, at *13-16 n.10 (D. Neb. Mar. 11,

2013) (reducing attorney’s fees when counsels’ billing records included billing at a paralegal rate

or clerical tasks like filing, preparing correspondence, issuing summons, gathering, delivering,

assembling, and organizing materials).

       “Secretaries’ salaries come within a firm’s overhead. Secretarial work on a case should not

be billed to a client, nor to an opposing party in a fee shifting case.” Gilster v. Primebank, 884 F.



                                                 16
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 17 of 37 - Page ID # 5851



Supp. 2d 811, 872 (N.D. Iowa 2012). Gilster was a case tried by Plaintiff’s counsel in which the

United States District Court for the Northern District of Iowa explicitly denied award of fees for

Plaintiff’s legal secretary or assistant Cheryl Smith, who has billed $1,350 in fees in this case. Just

like Smith, the other legal secretaries billing in fees in this case should also be denied. (Doc. #298,

at CM/ECF p. 2).

       Plaintiff bills for 252.9 hours of legal secretary work at a rate of $90.00 per hour for a total

amount of $22,761. (Doc. #298, at CM/ECF p. 2) At the outset, Plaintiff did not comply with

NECivR 54.4(a)(3), because the support staff rate of pay has not be disclosed. All of the work

billed at the $90.00 per hour rate is clerical or secretarial work rather than paralegal work and

should be incorporated into Plaintiff’s counsel’s overhead costs. None of the work performed at

the $90.00 per hour rate required the specialized legal education, training, or skill of a paralegal.

In fact, all of the support staff included in Plaintiff’s summary of staff fees are legal secretaries,

and not trained paralegals. (Doc. #298, at CM/ECF p. 2).

       Plaintiff should not be awarded any of the $22,761 in requested fees for the work performed

by Tracy McKibben, Dona Coltrane, Cheryl Smith, or Robin Daisy-Jahn (Doc. #301-2) as the

billings clearly show all the work was secretarial in nature. (Doc. #298, at CM/ECF p. 2); (Doc.

#254-2, at CM/ECF p. 3-4, ¶ 18); (Doc. #254-2, at CM/ECF p. 15-16); (Doc. #254-2, at CM/ECF

p. 68-69); (Doc. #254-2, at CM/ECF p. 81-82); (Doc. #299-8, at CM/ECF p. 1, 6, 7-8). Legal

Assistant Robin Daisy-Jahn attended trial with Plaintiff’s counsel, and while there performed

secretarial work and operated Plaintiff’s electronic trial software (Doc. #254-2, at CM/ECF p. 68-

69), which work did not require specialized legal training and does not warrant compensation at a

rate of $90.00 per hour.

       Further, the fees of the law clerks requested do not comply with the local rule NECivR

54.4(a)(3) that states “[i]f a….law student performed any services, state the salary or other wage



                                                  17
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 18 of 37 - Page ID # 5852



rate at which the attorney or law firm pays the paralegal or law student.” The fees charged by law

clerk Ellen Kresha in the total amount of $162.00 should therefore be disallowed. (Doc. #298, at

CM/ECF p. 2); (Doc. #254-2, at CM/ECF p. 16-17). Likewise, the fees charged by Stephanie

Costello at the rate of $90.00 while she was a law clerk from February 9, 2015 to September 29,

2017 (Doc. #254-2, at CM/ECF p. 69-73), for a total amount of 132.55 hours and total amount of

fees of $11,983.50, should be disallowed.

       Any fees of any of the legal assistants should be included in Plaintiff’s counsels’ overhead

costs. Therefore, City requests that the Court disallow the $22,761 in legal assistant fees requested

in Plaintiff’s First Supplemental Motion for Attorney Fees and Expenses (Doc. #298, at CM/ECF

p. 2) be disallowed by the Court.

IX.    Unnecessary or supplemental costs should not be awarded.

       Title VII permits courts to award “reasonable out-of-pocket expenses incurred by the

attorney which are normally charged to a fee paying client.” Sturgill v. United Parcel Serv., Inc.,

512 F.3d 1024, 1036 (8th Cir. 2008). The amount of costs awarded is “within the sound discretion

of the district court.” Poe v. John Deere Co., 695 F.2d 1103, 1108 (8th Cir. 1982). Local rule

NECivR 54.4(b) requires that expenses be identified with particularity. “As a general rule,

reductions for insufficient documentation and the like are to be included in the calculation of the

lodestar.” Weaver v. Clarke, 933 F. Supp. 831, 838 (D. Neb. 1996) (district court reduced award

from amount requested in expenses due to lack of specificity). See also Ladies Ctr. v. Thone, 645

F.2d 645, 648 (8th Cir. 1981) (affirming reduction in out-of-pocket expenses as unreasonable as

not clearly erroneous). City objects to many of Plaintiff’s reported expenses as not properly

documented, unreasonable, and unnecessary.

Kimberley Taylor-Riley Interview Expenses




                                                 18
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 19 of 37 - Page ID # 5853



       Plaintiff requests reimbursement for expenses incurred interviewing Kimberley Taylor-

Riley in St. Louis, MO on September 24, 2018. (Doc. #254-2, at CM/ECF p. 86). Plaintiff is

requesting $354.00 for airfare, $14.50 for fuel, $32.00 for parking, $95.99 for a hotel stay, in

addition to reimbursement for meals, which is discussed below. Taylor-Riley was deposed, in

Lincoln, on October 17, 2017 and remained employed by the City until April of 2018. Counsel

for the Plaintiff had ample opportunity to speak with Taylor-Riley, in Lincoln. Further, it was

unreasonable and unnecessary for Plaintiff’s counsel to travel, by plane to visit Taylor-Riley in

person when interviews could easily, and inexpensively, be conducted by phone or video-chat.

The entire $496.49 in expenses related to the interview of Taylor-Riley should be denied. Further,

the attorney’s fees of Kelly Brandon of $4,650.00 for travel to and from Missouri 6 hours each

way and meeting for less than 3 hours (Doc. #254-2, at CM/ECF p. 40) should not be awarded.

Meals and Mileage

       Throughout Plaintiff’s expense reports appear charges for meals and mileage. Plaintiff

almost universally fails to describe with any particularity who incurred the meal or mileage

expense, or why the travel or meal was a necessary expense. Plaintiff requests reimbursement for

multiple meals on days depositions were held. Most often, the attorney eating the meal is not

identified, nor is any explanation provided for why meal reimbursement is being requested. Some

meal reimbursement requests are quite large. Not a single deposition taken by Plaintiff in the case

ran over seven (7) hours in one sitting, and Plaintiff’s counsel was traveling only 40 miles from

her office in Gretna to Lincoln. (Doc. #301-6). Plaintiff also seeks reimbursement for meals during

trial preparation and trial, often failing to identify the individual(s) incurring the expense or an

explanation why meal reimbursement when Plaintiff’s counsel’s office is 20 miles from the

Federal Courthouse. No receipts are provided documenting any of the meals. The following

expenses for counsels’ meals in the amount of $938.44 should not be awarded:



                                                19
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 20 of 37 - Page ID # 5854



Date       Description       Amount      Citation           Objection to Expense
04/25/2017 Meals -           $  7.21     (Doc. #254-2, at   Plaintiff's counsel offices 40 miles
           reviewing Hurd                CM/ECF p. 85)      from Lincoln. Meal reimbursement is
           file - City of                                   unreasonable and unnecessary.
           Lincoln
10/18/2017 Lunch during      $   17.40   (Doc. #254-2, at   Does not identify whose meal this is.
           Deposition - no               CM/ECF p. 85)
           receipt
10/25/2019 Meals - Lunch     $    8.73   (Doc. #254-2, at   Does not identify whose meal this is.
           for deposition                CM/ECF p. 85)      Pat Borer was the only scheduled
                                                            deposition on 10/25/2018.
                                                            Deposition ended at 12:20 p.m. (Doc.
                                                            #115-2 at CM/ECF p. 1). No
                                                            additional depositions scheduled that
                                                            day.
11/3/2017  Meals - Lunch     $    7.10   (Doc. #254-2, at   Does not identify whose meal this is.
           for deposition                CM/ECF p. 85)
11/28/2017 Meals -           $    7.85   (Doc. #254-2, at   Does not identify whose meal this is.
           deposition in                 CM/ECF p. 86)      Deposition of Pat Borer ended at
           Lincoln of Pat                                   11:53 p.m. (Doc. #115-2 at CM/ECF
           Borer                                            p. 53). No other depositions
                                                            scheduled.
11/28/2017 Meals -           $    8.45   (Doc. #254-2, at   Does not identify whose meal this is.
           deposition in                 CM/ECF p. 86)      Deposition of Pat Borer ended at
           Lincoln of Pat                                   11:53 p.m. (Doc. #115-2 at CM/ECF
           Borer                                            p. 53). No other depositions
                                                            scheduled. Duplicate entry for lunch
                                                            on this date without identifying who
                                                            billed for the meal.
01/18/2018 Meals -           $    7.85   (Doc. #254-2, at   Does not identify whose meal this is.
           30(b)(6)                      CM/ECF p. 86)      30(b)(6) deposition was conducted
           deposition in                                    from 10:38am to 11:20am. No
           Lincoln                                          additional depositions scheduled.
                                                            (Doc. #301-1, at CM/ECF p. 3, ¶ 10)
02/14/2018 Meals - at        $    5.20   (Doc. #254-2, at   Does not identify the witness nor
           Haymarket                     CM/ECF p. 86)      purpose of interview.
           when
           interviewing
           witness
           (Stephanie- no
           receipt)
09/24/2018 Meals - dinner    $   20.54   (Doc. #254-2, at   Does not identify whose meal this is.
           on trip to St.                CM/ECF p. 86)      Unnecessary to travel out-of-state to
           Louis for                                        visit witness previously available in
           interview of                                     Nebraska and subsequently available
           Kimberley                                        by phone and/or video conferencing.
           Taylor-Riley
09/24/2018 Meal - lunch in   $   12.38   (Doc. #254-2, at   Does not identify whose meal this is.
           St. Charles,                  CM/ECF p. 87)      Unreasonable and unnecessary to visit
           MO                                               witness out-of-state.




                                             20
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 21 of 37 - Page ID # 5855



09/25/2018 Meals - lunch     $   12.46   (Doc. #254-2, at   Does not identify whose meal this is.
           in Jefferson                  CM/ECF p. 87)      Unreasonable and unnecessary to visit
           City, MO at                                      witness out-of-state.
           Panera Bread
12/04/2018 Dinner after      $   45.40   (Doc. #254-2, at   Does not identify whose meal this is.
           Beutler depo in               CM/ECF p. 88)      Mayor Beutler's deposition was
           Lincoln                                          conducted from 2:04 p.m to 3:58 p.m.
                                                            Meals unnecessary.
02/01/2019 Meals during      $    3.02   (Doc. #254-2, at   Does not identify whose meal this is.
           trial prep                    CM/ECF p. 89)      No explanation why meal
                                                            reimbursement is necessary while
                                                            preparing for trial.
02/01/2019 Meals during      $   24.67   (Doc. #254-2, at   Does not identify whose meal this is.
           trial prep                    CM/ECF p. 89)      No explanation why meal
                                                            reimbursement is necessary while
                                                            preparing for trial.
02/01/2019 Meals during      $   37.38   (Doc. #254-2, at   Does not identify whose meal this is.
           trial prep                    CM/ECF p. 89)      No explanation why meal
                                                            reimbursement is necessary while
                                                            preparing for trial.
02/03/2019 Meals during      $    3.30   (Doc. #254-2, at   Does not identify whose meal this is.
           trial prep                    CM/ECF p. 89)      No explanation why meal
                                                            reimbursement is necessary while
                                                            preparing for trial.
02/04/2019 Meals during      $ 125.95    (Doc. #254-2, at   Does not identify whose meal this is.
           trial prep                    CM/ECF p. 89)      No explanation why meal
                                                            reimbursement is necessary while
                                                            preparing for trial.
02/04/2019 Meals during      $    3.30   (Doc. #254-2, at   Does not identify whose meal this is.
           trial prep                    CM/ECF p. 89)      No explanation why meal
                                                            reimbursement is necessary while
                                                            preparing for trial.
02/06/2019 Meals during      $   71.41   (Doc. #254-2, at   Does not identify whose meal(s) this
           trial                         CM/ECF p. 89)      is. No explanation for what meal(s)
                                                            required reimbursement.
02/06/2019 Meals during      $   11.06   (Doc. #254-2, at   Does not identify whose meal(s) this
           trial                         CM/ECF p. 89)      is. No explanation for what meal(s)
                                                            required reimbursement.
02/07/2019 Meals during      $   78.48   (Doc. #254-2, at   Does not identify whose meal(s) this
           trial                         CM/ECF p. 89)      is. No explanation for what meal(s)
                                                            required reimbursement.
02/10/2019 Meals- during     $   14.45   (Doc. #254-2, at   Does not identify whose meal(s) this
           trial                         CM/ECF p. 89)      is. No explanation for what meal(s)
                                                            required reimbursement.
02/12/2019 Meals- during     $   43.28   (Doc. #254-2, at   Does not identify whose meal(s) this
           trial                         CM/ECF p. 89)      is. No explanation for what meal(s)
                                                            required reimbursement.




                                             21
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 22 of 37 - Page ID # 5856



 02/14/2019 Meals- during       $   60.00     (Doc. #254-2, at   Does not identify whose meal(s) this
            trial                             CM/ECF p. 90)      is. No explanation for what meal(s)
                                                                 required reimbursement.
 02/15/2019 Meals - lunch       $ 111.77      (Doc. #254-2, at   Two attorneys were present with
            after closings-                   CM/ECF p. 90)      Plaintiff at closing. This entry
            Kelly, Paige,                                        requests reimbursement for meals for
            Tracy, Donna,                                        five additional staff.
            Samantha,
            Nicole, and
            Stephanie
 03/13/2019 Dinner on           $ 136.77      (Doc. #299-9, at   This expense is excessive. February 8
            2/8/19 for                        CM/ECF p. 1)       was a Friday, counsel presumably
            Paige & Kelly                                        returned home after trial recessed
            at Stirnella Bar                                     Friday afternoon.
            & Kitchen
 03/13/2019 Dinner on           $   76.03     (Doc. #299-9, at   This expense is excessive. February 9
            2/9/19 for                        CM/ECF p. 1)       was a Saturday when court was not in
            Paige & Kelly                                        session.
            at J Gilberts
            TOTAL               $ 938.44

       City also objects to a several of Plaintiff’s requests for mileage reimbursement. Plaintiff’s

counsel billed both an hourly rate for their time traveling and mileage. Expenses related to travel,

when the documentation shows that travel was necessary, should be limited to either mileage, or

the attorney’s hourly rate, and not both. The following mileage expenses in the amount of

$1,291.21 should not be awarded.

 Date       Description         Price       Qty     Amount       Citation            Objection
 10/17/2017 Mileage for         $0.54       80.8    $ 43.63      (Doc. #254-2, at    Brandon billed
            Kelly Brandon                                        CM/ECF p. 85)       her hourly fee for
            to Lincoln for                                                           travel time as
            Kimberly                                                                 well ($450).
            Taylor-Riley                                                             (Doc. #254-2, at
            deposition.                                                              CM/ECF p. 29)
 10/18/2018 Mileage- Kelly      $0.54       80.8    $    43.63   (Doc. #254-2, at    Brandon billed
            Brandon -                                            CM/ECF p. 85)       her hourly fee for
            attend                                                                   travel time as
            deposition in                                                            well ($450).
            Lincoln, NE                                                              (Doc. #254-2, at
                                                                                     CM/ECF p. 29)
 10/19/2017 Mileage -           $0.54       80.8    $    43.63   (Doc. #254-2, at    Stephanie
            Stephanie to                                         CM/ECF p. 85)       Castello billed
            Lincoln                                                                  her hourly rate
                                                                                     for her travel
                                                                                     time ($135).



                                                   22
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 23 of 37 - Page ID # 5857



                                                                             (Doc. #254-2, at
                                                                             CM/ECF p. 74).
                                                                             Costello did not
                                                                             participate in
                                                                             deposition; her
                                                                             presence was
                                                                             unnecessary.
                                                                             (Doc. #301-1, at
                                                                             CM/ECF p. 3, ¶
                                                                             9)
10/25/2017 Mileage - Kelly   $0.54   80.8     $   43.63   (Doc. #254-2, at   Brandon billed
           Brandon -                                      CM/ECF p. 85)      her hourly fee for
           Deposition of                                                     travel time as
           Pat Borer                                                         well ($450).
                                                                             (Doc. #254-2, at
                                                                             CM/ECF p. 30)
11/13/2017 Mileage to and    $0.54   400      $ 216.00    (Doc. #254-2, at   Fiedler billed her
           from Gretna &                                  CM/ECF p. 85)      hourly rate for
           Lincoln for                                                       travel.
           depositions                                                       ($2850.00). (Doc.
                                                                             #254-2, at
                                                                             CM/ECF p. 54)
11/15/2017 Mileage to and    $0.54   390      $ 210.60    (Doc. #254-2, at   Fiedler billed her
           from Lincoln                                   CM/ECF p. 86)      hourly rate for
           for depos                                                         travel.
                                                                             ($2,850.00).
                                                                             (Doc. 254-2, at
                                                                             CM/ECF p. 54)
                                                                             * This may be a
                                                                             duplicate entry.
11/28/2017 Mileage for       $0.54   80.8     $   43.63   (Doc. #254-2, at   Brandon billed
           deposition in                                  CM/ECF p. 86)      her hourly fee for
           Lincoln of Pat                                                    travel time as
           Borer                                                             well ($450).
                                                                             (Doc. #254-2, at
                                                                             CM/ECF p. 31)
01/09/2018 Mileage to        $0.55   79.35    $   43.64   (Doc. #254-2, at   Witness
           Lincoln to                                     CM/ECF p. 86)      interviewed is not
           interview                                                         identified.
           witness                                                           Witness could
                                                                             have been
                                                                             interviewed by
                                                                             phone or video
                                                                             chat.
01/18/2018 Mileage for       $0.55   79.87    $   43.93   (Doc. #254-2, at   Brandon billed
           Kelly for                                      CM/ECF p. 86)      her hourly fee for
           30(b)(6)                                                          travel time as
           deposition                                                        well ($450).
                                                                             (Doc. #254-2, at
                                                                             CM/ECF p. 35)




                                             23
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 24 of 37 - Page ID # 5858



10/05/2018 Mileage for       $0.55   80.33    $   44.18   (Doc. #254-2, at   Nature of
           Stephanie to                                   CM/ECF p. 88)      investigation is
           courthouse for                                                    not identified.
           investigation                                                     No explanation
                                                                             for why
                                                                             "investigation"
                                                                             could not be
                                                                             performed
                                                                             remotely.
10/12/2018 Mileage for       $0.55   80.33    $   44.18   (Doc. #254-2, at   Nature of
           Stephanie to                                   CM/ECF p. 88)      investigation is
           courthouse for                                                    not identified.
           investigation                                                     No explanation
                                                                             for why
                                                                             "investigation"
                                                                             could not be
                                                                             performed
                                                                             remotely.
12/04/2018 Mileage           $0.55   385      $ 211.75    (Doc. #254-2, at   Reason for travel
           between Lincoln                                CM/ECF p. 88)      is not identified.
           and Johnston                                                      Fiedler also
                                                                             billed for her
                                                                             travel time at her
                                                                             hourly rate.
                                                                             ($4,702 - travel
                                                                             included in block
                                                                             billing)
                                                                             (Doc. #254-2, at
                                                                             CM/ECF p. 35)
01/29/2019 Mileage           $5.00   1        $    5.00   (Doc. #254-2, at   No explanation
                                                          CM/ECF p. 89)      for why this
                                                                             mileage was
                                                                             accrued. No
                                                                             breakdown of
                                                                             miles traveled.
02/01/2019 Mileage for       $0.58   42.88    $   24.87   (Doc. #254-2, at   No explanation
           Tracy to                                       CM/ECF p. 89       for why this
           Courthouse                                                        mileage was
                                                                             accrued.
02/04/2019 Mileage for       $0.58   42.88    $   24.87   (Doc. #254-2, at   No explanation
           Tracy to                                       CM/ECF p. 89)      for why this
           Courthouse                                                        mileage was
                                                                             accrued.
02/06/2019 Mileage for       $0.58   42.88    $   24.87   (Doc. #254-2, at   No explanation
           Tracy to                                       CM/ECF p. 89)      for why this
           Courthouse                                                        mileage was
                                                                             accrued. Tracy
                                                                             did not
                                                                             participate in
                                                                             trial.




                                             24
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 25 of 37 - Page ID # 5859



 02/08/2019 Mileage for            $0.58   42.88     $   24.87    (Doc. #254-2, at   No explanation
            Tracy to                                              CM/ECF p. 89)      for why this
            Courthouse                                                               mileage was
                                                                                     accrued. Tracy
                                                                                     did not
                                                                                     participate in
                                                                                     trial.
 02/14/2019 Robin's Mileage        $0.58   266       $ 154.28     (Doc. #254-2, at   Legal Assistant,
            to and from                                           CM/ECF p. 89)      Robin Daisy-
            Omaha for Trial                                                          Jahn appears to
            2/11 to 2/14                                                             be from
                                                                                     Counsel's Des
                                                                                     Moines office.
                                                                                     Unreasonable
                                                                                     and unnecessary
                                                                                     to use out-of-
                                                                                     state staff when
                                                                                     support staff are
                                                                                     available in
                                                                                     Gretna office.
             TOTAL                                   $ 1,291.21

Pacer/Nebraska.gov Expenses

       Pacer fees should not be awarded as all parties in a case and attorneys of record receive

one free electronic copy, via the notice of electronic filing or notice of docket activity, of all

documents filed electronically. Plaintiff can easily avoid Pacer fees by downloading the documents

upon notice. https://www.pacer.gov/documents/epa_feesched.pdf. If the Pacer fees are related to

legal research, the expense report does not indicate as much or provide any description of why

Pacer was accessed and fails to comply with NECivR 54.4(a)(1)(B). The following fees of $266.00

for Pacer access should be denied:

 Date       Description               Price        Quantity   Amount           Citation
 04/27/2016 Records from              $ 1.80              1   $   1.80         (Doc. #254-2, at
            PACER                                                              CM/ECF p. 84)
 07/20/2016 Records from              $ 9.00             1    $     9.00       (Doc. #254-2, at
            PACER                                                              CM/ECF p. 84)
 08/02/2017 Miscellaneous             $ 2.60             1    $     2.60       (Doc. #254-2, at
            Expense - Pacer-no                                                 CM/ECF p. 85)
            receipt
 01/15/2018 Pacer charges -           $ 13.30            1    $   13.30        (Doc. #254-2, at
            quarterly 10.1.17 to                                               CM/ECF p. 86)
            12.31.17



                                                   25
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 26 of 37 - Page ID # 5860



 03/31/2018 Pacer charges for       $ 82.20                1     $      82.20     (Doc. #254-2, at
            quarter                                                               CM/ECF p. 87)
 07/16/2018 Pacer chares for        $ 28.90                1     $      28.90     (Doc. #254-2, at
            July invoice                                                          CM/ECF p. 87)
 09/30/2018 Pacer charges from      $ 66.60                1     $      66.60     (Doc. #254-2, at
            July through                                                          CM/ECF p. 87)
            September
 03/13/2019 Pacer charges from      $ 48.00                1     $      48.00     (Doc. #299-9, at
            1/1/19 to 3/12/19                                                     CM/ECF p. 1)
 03/31/2019 Pacer bill from         $ 13.60                1     $      13.60     (Doc. #299-9, at
            3/13/19 to 3/31/19                                                    CM/ECF p. 1)
              TOTAL                                              $ 266.00

        Plaintiff also requests reimbursement for “Nebraska.gov” charges.                Again, Plaintiff

provides no explanation of what these charges are for and why they were necessary to the case.

The following fees for Nebraska.gov in the amount of $53.00 should be denied:

 Date       Description             Price     Quantity         Amount      Citation
            Miscellaneous
            Expense - Justice
 03/31/2016 fees or March           $1.00              5       $ 5.00      (Doc. #254-2, at CM/ECF p. 84)
            Nebraska.gov
 11/30/2017 searches - November     $1.00              3       $ 3.00      (Doc. #254-2, at CM/ECF p. 86)
            Nebraska.gov
 12/31/2017 searches - December     $1.00              3       $ 3.00      (Doc. #254-2, at CM/ECF p. 86)
            Nebraska.gov
 01/31/2018 searches - January      $1.00             29       $29.00      (Doc. #254-2, at CM/ECF p. 87)
            Nebraska.gov
            charges for
 09/30/2018 September               $1.00              1       $ 1.00      (Doc. #254-2, at CM/ECF p. 87)
            Nebraska.gov
 10/31/2018 charges for October     $1.00              5       $ 5.00      (Doc. #254-2, at CM/ECF p. 88)
            Nebraska.gov charge
 12/31/2018 for December            $1.00              1       $ 1.00      (Doc. #254-2, at CM/ECF p. 88)
            Nebraska.gov charge
 01/31/2019 for January             $1.00              6       $ 6.00      (Doc. #254-2, at CM/ECF p. 88)
            TOTAL                                              $53.00

Westlaw Expenses

        City acknowledges that “if the prevailing party demonstrates that separately billing for

[computer-aided research], is the ‘prevailing practice in a given community’ and that such fees are



                                                 26
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 27 of 37 - Page ID # 5861



reasonable, the district court may award those costs.” Hernandez v. Bridgestone Ams. Tire

Operations, LLC, 831 F.3d 940, 950 (8th Cir. 2016) (quoting Missouri v. Jenkins, 491 U.S. 274,

287, 109 S. Ct. 2463, 105 L. Ed. 2d 229 (1989)). However, the legal authority to request

computerized legal research fees does not absolve Plaintiff from describing, with particularity,

what research was done and why it was necessary. NECivR 54.4(a)(1)(B) requires that application

for fees and expenses identify with particularity “[f]or research, state who did it, the subjects and

issues researched, and whether the results were incorporated into a brief, motion, or pleading.”

While Plaintiff’s expense statements document repeated charges for Westlaw Research, the

majority of the Westlaw legal research entries are devoid of any particularity about what research

was performed or why. Without a description of the actual research performed or who performed

it (seasoned attorney, new associate, law clerk, paralegal) there is no way for City or the Court to

determine if the amount billed is reasoned. Therefore, the following expenses for computer aided

research in the amount of $3,741.00 should not be awarded:

 Date       Description                  Price   Quantity    Amount       Citation
 09/30/2015 Westlaw Legal Research       $1.00        13     $ 13.00      (Doc. #254-2, at CM/ECF p. 84)
            Charges for September -
            13 minutes
 05/31/2016 Westlaw Legal Research       $1.00         121   $ 121.00     (Doc. #254-2, at CM/ECF p. 84)
            Charges for May - 121
            minutes
 06/30/2016 Westlaw Legal Research       $1.00          78   $   78.00    (Doc. #254-2, at CM/ECF p. 84)
            Charges for June - 121
            minutes
 07/31/2016 Westlaw- July legal          $1.00           6   $     6.00   (Doc. #254-2, at CM/ECF p. 84)
            research, 6 min
 09/30/206    Westlaw Legal Research     $1.00          32   $   32.00    (Doc. #254-2, at CM/ECF p. 84)
              Charges for September -
              13 minutes
 12/30/2016 Westlaw Legal Research       $1.00          49   $   49.00    (Doc. #254-2, at CM/ECF p. 84)
            Charges for January - 49
            minutes




                                                 27
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 28 of 37 - Page ID # 5862



 03/31/2017 Westlaw Legal Research    $1.00         111   $ 111.00    (Doc. #254-2, at CM/ECF p. 85)
            Charges or March - 111
            minutes
 11/30/2017 Westlaw - Legal           $1.00          84   $   84.00   (Doc. #254-2, at CM/ECF p. 86)
            Research Charges for
            November - 84 minutes
 12/31/2017 Westlaw - Legal Charges   $1.00          55   $   55.00   (Doc. #254-2, at CM/ECF p. 86)
            for December 554
            minutes
 01/31/2018 Westlaw - Legal           $1.00         151   $ 151.00    (Doc. #254-2, at CM/ECF p. 87)
            Research Charges for
            January 151 minutes
 02/28/2018 Westlaw - Legal           $1.00          32   $   32.00   (Doc. #254-2, at CM/ECF p. 87)
            Research Charges for
            February - 32 minutes
 03/31/2018 Westlaw - Legal           $1.00          94   $   94.00   (Doc. #254-2, at CM/ECF p. 87)
            Research Charges for
            March - 94 minutes
 09/30/2018 Westlaw - Legal           $1.00          96   $   96.00   (Doc. #254-2, at CM/ECF p. 87)
            Research Charges for
            September - 96 minutes
 10/31/2018 Westlaw - Legal           $1.00         505   $ 505.00    (Doc. #254-2, at CM/ECF p. 88)
            Research Charges for
            October - 505 minutes
 11/30/2018 Westlaw - Legal           $1.00           5   $    5.00   (Doc. #254-2, at CM/ECF p. 88)
            Research Charges for
            November - 5 minutes
 01/31/2019 Westlaw- January - 1495   $1.00        1495   $1,495.00   (Doc. #254-2, at CM/ECF p. 89)
            minutes; $1/min
  03/1/2019 Westlaw - February        $1.00         814   $ 814.00    (Doc. #254-2, at CM/ECF p. 90)
            Legal Research Charges
            - 814 minutes

             TOTAL                                        $3,741.00

Hotel Expenses

       Counsel hotel and meal expenses should not be reimbursable as they were unnecessary.

Plaintiff’s lead counsel, Kelly Brandon, maintains an office in Gretna, Nebraska, only 20 miles

from the Hruska Federal Courthouse in Omaha where trial was held. (Doc. #301-5). Plaintiff’s

records are unclear as to what amount is claimed for Brandon’s hotel stay. The first submission

(Doc. #254-2, at CM/ECF p. 90) an expense of $1,285.68 for “Kelly’s hotel during 2 week trial”


                                              28
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 29 of 37 - Page ID # 5863



is listed. Plaintiff’s supplemental request for expenses (Doc. #299-9, at CM/ECF p. 1) documents

“Kelly’s hotel during 1st week of trial” at a cost of $948.19. Regardless, Brandon’s office, and

presumably her home, is 20 miles from the courthouse where trial was held. A hotel stay was

unnecessary, and those expenses should not be awarded.

        The expense for Paige Fiedler’s hotel stay is block billed with “meals.” The expense report

documents a fee of $1,419.78 for “Paige’s hotel and meals during 2 week trial.” (Doc. #299-9, at

CM/ECF p. 1) It is impossible to determine from this entry what the hotel cost actually was. City

suggests this fee be reduced by $419.78 to $1000.00.

        Plaintiff also requests reimbursement in the amount of $642.13 and $940.24 for hotel

lodging for Robin Daisy-Jahn. (Doc. #254-2, at CM/ECF p. 89) Daisy-Jahn is a legal assistant in

counsel’s Des Moines office. It is unreasonable to request lodging expenses for support staff when

staff with the same qualifications are available locally and would not require lodging during the

trial. Plaintiff should not be awarded $1,582.00 in hotel expenses for Daisy-Jahn.1

Photocopies/Scanning/Postage

        When a party seeks reimbursement for photocopies, the local rules require the movant set

forth “the items copied, why they were copied, how they were used, and the number of pages

copied.” NECivR 54.4(b)(1). Plaintiff’s expense reports fail to comply with the rule as expenses

for “photocopies” repeatedly appear throughout the reports. No entry for photocopies complies

with all the requirements of the rule and there is no way to determine what was copied, for what

purpose, and whether the expense incurred is reasonable. Further, Plaintiff repeatedly bills for

“scanning” with no explanation of what documents were scanned, for what purpose, or how




1
  Counsel’s website’s “about us” page (https://employmentlawiowa.com/about-us/) displays the firm’s professional
and support staff. Staff in the Gretna office have “employmetlawnebraska.com” email addresses displayed below
their photos. Cheryl Smith, Donna Coltrane and Tracy McKibben are all support staff in the firm’s Gretna office
and all of them billing legal secretary fees in this case, as addressed in other arguments above.


                                                       29
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 30 of 37 - Page ID # 5864



scanning incurred expense for the Plaintiff. The following expenses for photocopies and scanning

should not be awarded.

 Date         Description             Price        Qty         Amount      Citation
 07/31/2015   Scanning                $ 0.15             881   $ 132.15    (Doc. #254-2, at CM/ECF p. 84)
 07/31/2019   Photocopies             $ 0.15             145   $ 21.75     (Doc. #254-2, at CM/ECF p. 84)
 11/04/2015   Photocopies             $ 0.15               1   $   0.15    (Doc. #254-2, at CM/ECF p. 84)
 12/01/2015   Photocopies             $ 0.15               1   $   0.15    (Doc. #254-2, at CM/ECF p. 84)
 02/29/2016   Photocopies for         $ 0.15              37   $   5.55    (Doc. #254-2, at CM/ECF p. 84)
              February
 02/29/2016   Scanning for February   $ 0.15              17   $    2.55   (Doc. #254-2, at CM/ECF p. 84)
 07/31/2016   Photocopies for July    $ 0.15             136   $   20.40   (Doc. #254-2, at CM/ECF p. 84)
 08/31/2016   Photocopies for         $ 0.15              13   $    1.95   (Doc. #254-2, at CM/ECF p. 84)
              August
              Photocopies for
 10/31/2016   October                 $ 0.15             126   $   18.90   (Doc. #254-2, at CM/ECF p. 84)
 11/30/2016   Photocopies             $ 0.15               2   $    0.30   (Doc. #254-2, at CM/ECF p. 84)
            Photocopies - from
 12/21/2016 FedEx Office              $353.74              1   $ 353.74    (Doc. #254-2, at CM/ECF p. 84)
            Photocopies for
 12/30/2016 December                  $   0.15           268   $   40.20   (Doc. #254-2, at CM/ECF p. 85)
 03/31/2017 Photocopies for March     $   0.15            34   $    5.10   (Doc. #254-2, at CM/ECF p. 85)
            Photocopies from
 04/10/2017 FedEx                     $ 74.02              1   $   74.02   (Doc. #254-2, at CM/ECF p. 85)
            Photocopies for
 09/30/2017 September                 $   0.15            43   $    6.45   (Doc. #254-2, at CM/ECF p. 85)
 09/30/2017 Photocopies               $   0.15             4   $    0.60   (Doc. #254-2, at CM/ECF p. 85)
            Photocopies for
 10/31/2017 October                   $   0.15         2009    $ 301.35    (Doc. #254-2, at CM/ECF p. 85)
 10/31/2017 Scanning - October        $   0.15         1715    $ 257.25    (Doc. #254-2, at CM/ECF p. 85)
 10/31/2017 Photocopies               $   0.15          601    $ 90.15     (Doc. #254-2, at CM/ECF p. 85)
 11/30/2017 Scanning                  $   0.15           40    $   6.00    (Doc. #254-2, at CM/ECF p. 86)
            Scanning for
 11/30/2017 November                  $   0.15           192   $   28.80   (Doc. #254-2, at CM/ECF p. 86)
            Photocopies for
 11/30/2017 November                  $   0.15         2813    $ 421.95    (Doc. #254-2, at CM/ECF p. 86)
 11/30/2017 Photocopies               $    0.15        1858    $ 278.70    (Doc. #254-2, at CM/ECF p. 86)
 12/31/2017 Photocopies               $    0.15         551    $ 82.65     (Doc. #254-2, at CM/ECF p. 86)
            Photocopies for
 12/31/2017 December                  $   0.15           128   $   19.20   (Doc. #254-2, at CM/ECF p. 86)
 01/31/2018 Scanning for January      $   0.15           205   $   30.75   (Doc. #254-2, at CM/ECF p. 87)
            Photocopies for
 01/31/2018 January                   $   0.15          292    $ 43.80     (Doc. #254-2, at CM/ECF p. 87)
 03/30/2018 Photocopies for March     $   0.15         1219    $ 182.85    (Doc. #254-2, at CM/ECF p. 87)
 04/30/2018 Photocopies for April     $   0.15           60    $   9.00    (Doc. #254-2, at CM/ECF p. 87)


                                                  30
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 31 of 37 - Page ID # 5865



            Scanning for
 09/30/2018 September                 $     0.15        396    $   59.40    (Doc. #254-2, at CM/ECF p. 87)
            Photocopies for
 09/30/2018 September                 $     0.15        1603   $ 240.45     (Doc. #254-2, at CM/ECF p. 88)
 10/31/2018 Photocopies               $     0.15          48   $   7.20     (Doc. #254-2, at CM/ECF p. 88)
            Photocopies for
 10/31/2018 October                   $     0.15        1542   $ 231.30     (Doc. #254-2, at CM/ECF p. 88)
 10/31/2018 Scanning for October      $     0.15         285   $ 42.75      (Doc. #254-2, at CM/ECF p. 88)
            Photocopies for
 11/30/2018 November                  $     0.15         13    $    1.95    (Doc. #254-2, at CM/ECF p. 88)
            Photocopies for
 12/31/2018 December                  $     0.15         50    $    7.50    (Doc. #254-2, at CM/ECF p. 88)
            Scanning for
 12/31/2018 December                  $     0.15          34 $     5.10     (Doc. #254-2, at CM/ECF p. 88)
 12/31/2018 Photocopies               $     0.15         100 $ 15.00        (Doc. #254-2, at CM/ECF p. 88)
 01/31/2019 Photocopies in January    $     0.15        2560 $ 384.00       (Doc. #254-2, at CM/ECF p. 89)
                                                             $
 01/31/2019 Photocopies               $     0.15        8606 1,290.90       (Doc. #254-2, at CM/ECF p. 89)
            Photocopies for
 02/11/2019 February to date          $     0.15        1146   $ 171.90     (Doc. #254-2, at CM/ECF p. 89)
 02/28/2019 Photocopies               $     0.15         398   $ 59.70      (Doc. #254-2, at CM/ECF p. 90)
            Photocopies for
 03/07/2019 expense receipts          $     0.15        240    $   36.00    (Doc. #254-2, at CM/ECF p. 90)
            Scanning expense
 03/08/2019 receipts                  $     0.15        240    $ 36.00      (Doc. #254-2, at CM/ECF p. 90)
 03/31/2019 Photocopies               $     0.15          3    $     0.45   (Doc. #299-9, at CM/ECF p. 1)
 04/30/2019 Photocopies               $     0.15        216    $ 32.40      (Doc. #299-9, at CM/ECF p. 1)
 05/07/2019 Photocopies               $     0.15          8    $     1.20   (Doc. #299-9, at CM/ECF p. 1)
 05/07/2019 Scanning                  $     0.15         13    $     1.95   (Doc. #299-9, at CM/ECF p. 1)
            TOTAL                                              $5,061.56

Postage

       Plaintiff’s expense report lists multiple charges for “postage” with no explanation of what

was mailed or why. The postage expenses of $52.33 should not be awarded as Plaintiff has failed

to comply with NECivR 54.4(b):


 Date         Description                 Price     Qty Amount Citation
 11/04/2015   Postage                     $ 0.49      1 $ 0.49 (Doc. #254-2, at CM/ECF p. 84)
 12/01/2015   Postage                     $ 0.49      1 $ 0.49 (Doc. #254-2, at CM/ECF p. 84)
 07/31/2016   Postage for July            $ 6.93      1 $ 6.93 (Doc. #254-2, at CM/ECF p. 84)
 11/30/2016   Postage                     $ 0.92      1 $ 0.92 (Doc. #254-2, at CM/ECF p. 84)
 09/30/2017   Postage                     $ 0.46      1 $ 0.46 (Doc. #254-2, at CM/ECF p. 85)


                                                   31
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 32 of 37 - Page ID # 5866



 10/31/2017   Postage                     $   7.20        1   $   7.20   (Doc. #254-2, at CM/ECF p. 85)
 11/30/2017   Postage                     $   0.92        1   $   0.92   (Doc. #254-2, at CM/ECF p. 86)
 12/34/2017   Postage                     $   1.84        1   $   1.84   (Doc. #254-2, at CM/ECF p. 86)
 01/31/2018   Postage                     $   0.47        1   $   0.47   (Doc. #254-2, at CM/ECF p. 87)
 01/31/2018   Postage for January         $   0.47        1   $   0.47   (Doc. #254-2, at CM/ECF p. 87)
 02/28/2018   Postage                     $   0.94        1   $   0.94   (Doc. #254-2, at CM/ECF p. 87)
 03/30/2018   Postage for March           $   2.47        1   $   2.47   (Doc. #254-2, at CM/ECF p. 87)
 05/31/2018   Postage for May             $   0.48        1   $   0.48   (Doc. #254-2, at CM/ECF p. 87)
 10/31/2018   Postage for October         $   0.49        1   $   0.49   (Doc. #254-2, at CM/ECF p. 88)
 12/31/2018   Postage                     $   0.94        1   $   0.94   (Doc. #254-2, at CM/ECF p. 88)
              Postage to mail exhibits
 01/24/2018   to Gretna                   $21.35          1   $21.35     (Doc. #254-2, at CM/ECF p. 88)
 01/31/2019   Postage                     $ 0.47          1   $ 0.47     (Doc. #254-2, at CM/ECF p. 89)
 02/28/2019   Postage                     $ 1.00          1   $ 1.00     (Doc. #254-2, at CM/ECF p. 90)
 03/31/2019   Postage                     $ 1.50          1   $ 1.50     (Doc. #299-9, at CM/ECF p. 1)
 04/30/2019   Postage                     $ 1.00          1   $ 1.00     (Doc. #299-9, at CM/ECF p. 1)
 03/31/2019   Postage                     $ 1.50          1   $ 1.50     (Doc. #299-9, at CM/ECF p. 1)
              TOTAL                                           $ 52.33

Expert Witness Fees

       Plaintiff requests reimbursement of $1,090.00 in expenses related to his consulting expert

witness, Dr. Hannappel, at Apex Therapy Services. (Doc. #254-2, at CM/ECF p. 84). There is no

way for City, or the Court, to determine what services Apex Therapy provided or whether they

were reasonable or necessary to the case. Defendant was not permitted to depose Dr. Hannappel

or subpoena any documents he may have created about Plaintiff. Because it is impossible to

determine if these fees are reasonable, they should not be awarded.

       Amy Oppenheimer was paid approximately $10,000.00 in expert witness fees (Doc. #299-

5) when she was ultimately not called to testify at trial based on Plaintiff’s own decision.

Oppenheimer’s expert witness fees should not be awarded, because Plaintiff voluntarily chose not

to call Oppenheimer to testify on human resources investigations and procedures, despite the

Court’s Order permitting her testimony subject to a limiting jury instruction. (Doc. #157). Plaintiff




                                                     32
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 33 of 37 - Page ID # 5867



is also requesting reimbursement for Oppenheimer’s airfare (Doc. #299-9), when Oppenheimer

never flew to Nebraska because Plaintiff chose not to call her as a witness.

        John Bonta’s expert witness fee of $3,125.00 (Doc. #254-2, at CM/ECF, p. 87) should also

be excluded, because Bonta was not designated as an expert witness within the disclosure period.

Bonta was not disclosed as an expert witness until January 29, 2019 (Doc. #213-4), exactly one

week before trial began. (Doc. #301-1, at CM/ECF p. 3, ¶ 11). Plaintiff voluntarily chose not have

him testify at trial, even though the Court did not enter a written order on the motion in limine to

exclude his testimony in rebuttal to Dr. Jason Kruger’s testimony.

        Likewise, reimbursement for expenses incurred for the services of Dr. McNeese, Dr. Bonta,

and Amy Oppenheimer should be denied because Plaintiff did not call these experts at trial. The

following expert witness fees and expenses should not be reimbursed:

 Date         Description                    Amount              Citation
            Expert Fee - retainer for Amy
 09/29/2019 Oppenheimer                      $        2,000.00   (Doc. #254-2, at CM/ECF p. 84)
            Expert Fee - Balance due to
 10/28/2016 Amy Oppenheimer                  $        1,237.50   (Doc. #254-2, at CM/ECF p. 84)
            Expert Fee- Oppenheimer,
 01/24/2018 Amy - balance due for report     $        5,637.50   (Doc. #254-2, at CM/ECF p. 87)
 02/13/2018 Expert Fee - Dr. McNeese         $        3,216.00   (Doc. #254-2, at CM/ECF, p. 87)
 01/24/2019 Expert Fee - Dr. Bonta           $        3,125.00   (Doc. #254-2, at CM/ECF p. 88)
            Expert Fee for Amy
 01/31/2019 Oppenheimer for trial            $        1,224.00   (Doc. #254-2, at CM/ECF p. 89)
            Original ticket for Amy on
 04/11/2019 Delta to Omaha                   $        351.65     (Doc. #299-9, at CM/ECF p. 1)
            Expert Fee - Rick McNeese,
 04/24/2019 PhD for report preparation       $        250.00     (Doc. #299-9, at CM/ECF p. 1)
            TOTAL                            $    17,041.65

Other Improper Fees

        Plaintiff requests $63.00 in expenses for service of process on Katie Kranau, a potential

witness, for deposition. (Doc. #254-2, at CM/ECF p. 86). Plaintiff cancelled Kranau’s deposition

(Doc. #301-4), and Plaintiff should not be entitled to fees and expenses for a deposition cancelled.


                                                 33
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 34 of 37 - Page ID # 5868



Plaintiff’s request for reimbursement of $7.58 for “boxes to mail exhibit binders” (Doc. #254-2,

at CM/ECF p. 88) should also be denied as basic office supplies are clearly included in the firm’s

overhead costs. Plaintiff’s expense report contains two charges, one for $75.00 and one for $25.00,

for “TransUnion Database” searches for jury phone numbers. (Doc. #299-9, at CM/ECF p. 1).

Both charges are unnecessary and unreasonable. A simple Google search produced phone

numbers for all but two jurors for the Defendant. (Doc. #301-1, at CM/ECF p. 3, ¶ 13).

        Plaintiff requests fee reimbursement for the services of Tanya Schmell and Kathi Burt. Burt

and Schmell appear to be independent contractors. The expense report detailing Schmell and

Burt’s fees does not provide an explanation, with any particularity, of the services provided and

Defendant is unable to determine whether the fees incurred are necessary or reasonable. The

following contractor fees in the amount of $1,099.50 should not be awarded:

 Date         Description               Amount        Citation           Objection
              October Investigator
              services for Tanya                                         No explanation of what
              Schmell - witness                       (Doc. #254-2, at   witnesses were contacted or
 10/31/2017   contacts                  $   49.00     CM/ECF p. 85)      for what purpose.
              November Investigator
              services for Tanya                                         No explanation of what
              Schmell - witness                       (Doc. #254-2, at   witnesses were contacted or
 11/30/2017   contacts                  $   86.00     CM/ECF p. 86)      for what purpose.
              December Investigator
              services for Tanya                                         No explanation of what
              Schmell - witness                       (Doc. #254-2, at   witnesses were contacted or
 12/31/2017   contacts                  $    1.00     CM/ECF p. 86)      for what purpose.
              January Investigator
              services for Tanya                                         No explanation of what
              Schmell - witness                       (Doc. #254-2, at   witnesses were contacted or
 01/31/2018   contacts                  $    1.00     CM/ECF p. 87)      for what purpose.

                                                                         Deposition summaries are
                                                                         not necessary.
            Transcript - Preparation                                     Considerable expense had
            of deposition                                                already been incurred in
            summaries - Nebraska                      (Doc. #254-2, at   conducting and transcribing
 01/25/2019 Paralegal - Kathi Burt      $ 962.50      CM/ECF p. 88)      the depositions in this case.
            TOTAL                       $1,099.50

Expense Reduction Summary


                                                 34
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 35 of 37 - Page ID # 5869



       To summarize, Defendant respectfully requests the amount requested by Plaintiff for

expenses related to this case be reduced by $31,301.76 as follows:

             Expense                      Reduction Requested
             Taylor--Riley Interview      $ 496.49
             Mileage                      $ 938.44
             Meals                        $ 1,291.21
             Pacer                        $ 266.00
             Nebraska.gov                 $    53.00
             Westlaw                      $ 3,741.00
             Photocopies and Scanning     $ 5,061.56
             Apex Therapy                 $ 1,090.00
             Expert witness fees          $17,041.65
             Postage                      $    52.33
             Kranau Service               $    63.00
             Mailing Boxes                $     7.58
             TransUnion Database          $ 100.00
             Contractor Expenses          $ 1,099.50
             TOTAL                        $31,301.76

X.     The requested reimbursement exceeds awards in similar cases in this District.

       Plaintiff cites one single case in the District of Nebraska, Morales v. Farmland Foods, No.

8:08CV504, 2013 U.S. Dist. LEXIS 56501, at *11 (D. Neb. Apr. 18, 2013) to support the

contention that Plaintiff’s extraordinary request for over $735,000.00 of fees and expenses is

reasonable and customary. (Doc. #253, at CM/ECF p. 25). The Morales case, which awarded

more than one million dollars in fees, is not “similar” to the case at hand. Morales was a class

action case where over 30 fact witness depositions were taken and four experts were retained and

deposed, requiring substantial travel. (Id. at 11). Notably, the Morales court reduced the fee award

requested by the defendant’s counsel by nearly a million dollars. Id at 38. None of the remaining

cases cited by Plaintiff arose from the District of Nebraska and therefore should not be considered

as comparable.

XI.    Conclusion.




                                                35
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 36 of 37 - Page ID # 5870



        Defendant City of Lincoln believes it has provided sufficient evidence to merit a reduction

in the requested attorney’s fees and expenses by Plaintiff as follows:

                                                          Amount of Reduction
        Description                                       Requested/Totals
        Post-Verdict Lack of Success                      $ 38,813.50
        Equal Protection, § 1983 Dismissal                $ 10,960.00
        Fiedler’s Excessive Rate                          $ 101,107.50
        Vague, Erroneous, Excessive Billings              $ 21,191.00
        Summary Judgment Over-Lawyering                   $ 18,616.72
        Bonta Attorney fees                               $ 16,894.00
        Oppenheimer Attorney Fees                         $ 37,990.65
        McNeese Attorney Fees                             $ 16,019.50
        Legal Assistant Fees                              $ 22,761.00
        Law Clerk Fees                                    $ 12,145.50
        Expenses                                          $ 31,301.76
        Total Fees and Expenses to be Subtracted          $327,801.13

        Defendant City of Lincoln respectfully requests that any entry of an order by the Court on

attorney’s fees be reduced in the amounts requested above; a percentage reduction of the total fees

due to block billing, excess billing, and double billing; that the expenses be reduced by an amount

of $31,306.76 as discussed above; and for such further relief that the Court determines necessary

to the extent Plaintiff is the prevailing party.

        Dated: May 31, 2019.
                                                   CITY OF LINCOLN, Defendant

                                           By: /s/ Abigail Littrell, #24423
                                               Jocelyn W. Golden, #23039
                                               Abigail Littrell, #24423
                                               555 South 10th Street, Suite 300
                                               Lincoln, NE 68508
                                               (402) 441-7281
                                               jgolden@lincoln.ne.gov
                                               alittrell@lincoln.ne.gov




                                                     36
4:16-cv-03029-LSC-CRZ Doc # 302 Filed: 05/31/19 Page 37 of 37 - Page ID # 5871



                                 CERTIFICATE OF SERVICE
        I certify that on May 31, 2019, I electronically filed the foregoing document with the Clerk
of the Court using the CM/ECF system. The foregoing document was sent electronically to:
Kelly K. Brandon, kelly@employmentlawnebraska.com
Paige Fiedler, paige@employmentlawnebraska.com
Stephanie Costello, stephanie@employmentlawnebraska.com

                                        By: /s/ Abigail Littrell
                                            Abigail Littrell, #24423




                                               37
